DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant prior arts
US 2010/0228804 (Discloses a common CAPTCHA challenge, where the challenge requires a user to select all similar images to a targeted image; see Fig. 4, [0033].)
US 7,891,005 (Discloses presenting a human test to a user to determine if said user is able to select all images that are in the proper orientations; see Abstract.
US 2017/0161477 (Discloses a common visual CAPTCHA where a user is required to select all images that “look like” a reference image; see Fig. 2, [0034].)
US 10,496,809 (Discloses using a generative adversarial network (GAN) model to generate a plurality of CAPTCHA images to be used in a challenge-response process; see col. 2, lines 35-55.)
US 2020/0012776 (Discloses obtaining a list of recommended items for a user and presenting a first set of recommend items sharing a first characteristic and a second set of recommended items sharing distinct characteristics from the first set as a visual CAPTCHA; see Fig. 4, [0003].)
US 2021/0133317 (Discloses using adversarial attack algorithms to distort images under a specific label for a visual CAPTCHA; the CAPTCHA presents a targeted image with a pool of both distorted images and incorrect images for testing the user; see Fig. 5, [0055]-[0059] & [0069].)
Vikram S, Fan Y, Gu G. SEMAGE: a new image-based two-factor CAPTCHA. In Proceedings of the 27th Annual Computer Security Applications Conference 2011 Dec 5 (pp. 237-246). (Discloses asking a user to identify semantically related images in a challenge; see Abstract.)
Kwon H, Kim Y, Yoon H, Choi D. Captcha image generation systems using generative adversarial networks. IEICE TRANSACTIONS on Information and Systems. 2018 Feb 1; 101(2):543-6. (Discloses two GAN scheme for generating CAPTCHA images; see 2. Proposed Method, pp. 543-544.
Y. Zhang, H. Gao, G. Pei, S. Kang and X. Zhou, "Effect of Adversarial Examples on the Robustness of CAPTCHA," 2018 International Conference on Cyber-Enabled Distributed Computing and Knowledge Discovery (CyberC), 2018, pp. 1-109, doi: 10.1109/CyberC.2018.00013. (Discloses improving the security of CAPTCHAs using adversarial examples; see Abstract.)
Shamir A, Safran I, Ronen E, Dunkelman O. A simple explanation for the existence of adversarial examples with small hamming distance. arXiv preprint arXiv:1901.10861. 2019 Jan 30. (Discloses a simple mathematical framework that provides a different way to perceive adversarial examples that can be quantitatively analyzed; see Abstract.)
Y. Zhang, H. Gao, G. Pei, S. Luo, G. Chang and N. Cheng, "A Survey of Research on CAPTCHA Designing and Breaking Techniques," 2019 18th IEEE International Conference On Trust, Security And Privacy In Computing And Communications/13th IEEE International Conference On Big Data Science And Engineering (TrustCom/BigDataSE), Oct 2019, pp. 75-84, doi: 10.1109/TrustCom/BigDataSE.2019.00020. (Discloses an overview of various types of CAPTCHAs; see 1. Introduction & Table 1.)

Differences between claimed invention and prior arts
The claimed invention is directed to features for distinguishing between human users from robots/bots. The most common test being “Completely Automated Public Turing tests to tell Computers and Humans Apart” or CAPTCHA. As bots become more sophisticated, CAPTCHA 
The claimed invention is directed to using adversarial generation techniques for testing human users from bots. These techniques involve generation an adversarial example of a sample of data, such as adding a small amount of noise, to modify said data to appear unchanged to the human eye but noticeable to bots (see independent claims 1, 10, and 16). Adversarial examples of samples of data under different categories (e.g. images of cats, dogs, birds, etc.) are generated to trick the bots into misclassifying the samples. For example, an adversarial example of an image of a dog – when perceived by a human – is generated such that it would be classified as a cat when analyzed by bots.
There are various prior arts (e.g. references [6], [9], & [10]) that disclose the concepts of adversarial generation of images to trick bots into mislabeling the images as something else. For example, in Fig. 1 of [10], an image of a tabby cat is mislabeled as guacamole by a bot due to a small change that is imperceptible to humans through adversarial techniques. The most relevant prior art to the scope of the claimed invention is [6]. In [6], adversarial attack algorithms are used to generate pixel arrays that are merged with selected images to form distorted images (see Fig. 6). The distorted image appears to be the same as the original image to the human eye, but the distorted image would be completely different to a bot (see [0047]). During a user challenge, a reference image of a specific label (e.g. “category”) and distorted images of the same label with images of a different label are presented to the user as a 
However, the main difference between [6] and the claimed invention is the usage of multiple categories (e.g. a “first”, “second”, and “one or more other” categories, wherein each category is “different”. In [6], the adversarial example only appears to be applied to a single label (e.g. “category”) of images during the CAPTCHA challenge (see Fig. 8 & [0068]-[0070]). While the wrong images (see Fig. 4) may be of a different label, they are not distorted. The claimed invention requires adversarial examples from a first category and adversarial examples from a second category to test the user to determine if the user is a human or a computer. Furthermore, the adversarial examples are generated in a manner so that they appear to be in a specific category when analyzed by a bot, similar to the tabby-guacamole example discussed earlier. Also see Fig. 3 for support in the originally filed specifications. Although the prior arts teaches the general concept and various parts of the claimed invention, the claimed invention, as a whole, is not taught or reasonably suggested by the prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        10-19-2021